DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,896,920. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,896,920 makes obvious the limitation “a substrate comprising a gate line and a first electrode disposed on the substrate; an oxide semiconductor layer pattern overlapping the first electrode; an insulating layer disposed between the first electrode and the oxide semiconductor layer pattern; a data line intersecting the gate line; a second electrode electrically connected to the oxide semiconductor layer pattern; a third electrode electrically connected to the oxide semiconductor layer, the third electrode spaced apart from the second electrode; and an insulating pattern comprising a first portion which is disposed between the gate line and the data line and at least partially overlaps with both of the gate line and the data line”, as required by present Claim 1. See Claim 1 of U.S. Patent No. 10,896,920.
Even though U.S. Patent No. 10,896,920 does not disclose first, second and third electrodes, U.S. Patent No. 10,896,920 does disclose the presence of source, drain and gate electrodes and makes obvious the Claims at hand. 
	With respect to Claim 2, U.S. Patent No. 10,896,920  makes obvious  “wherein the insulating pattern further comprises a second portion which is disposed between the second electrode, the third electrode and the oxide semiconductor layer pattern, and at least partially overlaps with the first electrode”. See Claim 2 of U.S. Patent No. 10,896,920.

	With respect to Claim 4, U.S. Patent No. 10,896,920  makes obvious “the insulating pattern comprises at least one of silicon oxide and silicon nitride”. See Claim 4 of U.S. Patent No. 10,896,920.
	With respect to Claim 5, U.S. Patent No. 10,896,920 makes obvious “further comprising a low k dielectric material pattern disposed on or under the insulating pattern to form a stacked structure together with the insulating pattern”. See Claim 5 of U.S. Patent No. 10,896,920.
	With respect to Claim 6, U.S. Patent No. 10,896,920  makes obvious “the low-k dielectric material pattern comprises at least one material selected from the group consisting of SiBN, SiCN, BCN, BN and CN”. See Claim 6 of U.S. Patent No. 10,896,920.
	With respect to Claim 7, U.S. Patent No. 10,896,920  makes obvious “a thickness of the low k dielectric material pattern is greater than a thickness of the insulating pattern”. See Claim 7 of U.S. Patent No. 10,896,920.
	With respect to Claim 8, U.S. Patent No. 10,896,920 makes obvious “further comprising a transparent organic layer pattern disposed on the insulating pattern to form a stacked structure together with the insulating pattern”. See Claim 8 of U.S. Patent No. 10,896,920.
With respect to Claim 9, U.S. Patent No. 10,896,920  makes obvious “the organic layer pattern is used as an etch mask for patterning the insulating pattern”. See Claim 9 of U.S. Patent No. 10,896,920.

	With respect to Claim 11,  U.S. Patent No. 10,896,920 makes obvious “the second electrode and the third electrode directly contact the oxide semiconductor layer pattern”. See Claim 11 of  U.S. Patent No. 10,896,920.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 10,355,025. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,355,025 makes obvious the limitation “a substrate comprising a gate line and a first electrode disposed on the substrate; an oxide semiconductor layer pattern overlapping the first electrode; an insulating layer disposed between the first electrode and the oxide semiconductor layer pattern; a data line intersecting the gate line; a second electrode electrically connected to the oxide semiconductor layer pattern; a third electrode electrically connected to the oxide semiconductor layer, the third electrode spaced apart from the second electrode; and an insulating pattern comprising a first portion which is disposed between the gate line and the data line and at least partially overlaps with both of the gate line and the data line”, as required by present Claim 1. See Claim 1 of U.S. Patent No. 10,355,025.
Even though U.S. Patent No. 10,355,025 does not disclose first, second and third electrodes, U.S. Patent No. 10,355,025 does disclose the presence of source, drain and gate and makes obvious the Claims at hand.  Moreover, even though U.S. Patent No. 10,355,025 does  disclose data wirings, all of the individual components of the data wirings are disclosed by present Claim 1. 
	With respect to Claim 2, U.S. Patent No. 10,355,025  makes obvious  “wherein the insulating pattern further comprises a second portion which is disposed between the second electrode, the third 
	With respect to Claim 3, U.S. Patent No. 10,355,025  makes obvious “further comprising a storage line disposed on the same layer as the gate line and the first electrode, wherein the insulating pattern further comprises a third portion which is disposed between the storage line and the data line, and at least partially overlaps with both the data line and the storage line”. See Claim 3 of U.S. Patent No. 10,355,025 .
	With respect to Claim 4, U.S. Patent No. 10,355,025  makes obvious “the insulating pattern comprises at least one of silicon oxide and silicon nitride”. See Claim 4 of U.S. Patent No. 10,355,025.
	With respect to Claim 5, U.S. Patent No. 10,355,025  makes obvious “further comprising a low k dielectric material pattern disposed on or under the insulating pattern to form a stacked structure together with the insulating pattern”. See Claim 5 of U.S. Patent No. 10,355,025.
	With respect to Claim 6, U.S. Patent No. 10,355,025  makes obvious “the low-k dielectric material pattern comprises at least one material selected from the group consisting of SiBN, SiCN, BCN, BN and CN”. See Claim 6 of U.S. Patent No. 10,355,025 .
	With respect to Claim 7, U.S. Patent No. 10,355,025   makes obvious “a thickness of the low k dielectric material pattern is greater than a thickness of the insulating pattern”. See Claim 7 of U.S. Patent No. 10,355,025.
	With respect to Claim 8, U.S. Patent No. 10,355,025 makes obvious “further comprising a transparent organic layer pattern disposed on the insulating pattern to form a stacked structure together with the insulating pattern”. See Claim 8 of U.S. Patent No. 10,355,025.
With respect to Claim 9, U.S. Patent No. 10,355,025  makes obvious “the organic layer pattern is used as an etch mask for patterning the insulating pattern”. See Claim 9 of U.S. Patent No. 10,355,025.

	With respect to Claim 11,  U.S. Patent No. 10,355,025 makes obvious “the second electrode and the third electrode directly contact the oxide semiconductor layer pattern”, as additional components are not disclosed, and the exclusion of an element where its function is not needed is prima facie obvious. See Ex Parte Wu, 10 USPQ 2031 (BPAI 19789).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
January 8, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812